Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37CFR 1.312. To ensure consideration such as amendment, it MUST be submitted
no later the payment of the issue fee.

2. 	Authorization for this examiner’s amendment was given by Attorney
Cesar A. Udave (Reg. No. 76,609) on April 28, 2022.

1.	(Currently Amended) A computer-implemented method for performing a search based on sub per object indexes (“sub POIs”), the method comprising:
receiving a plurality of sub POIs associated with an annotation that is included in a schema, wherein the annotation specifies one or more elements of a data structure that are to be used as an index, the data structure being defined in the schema, and wherein the plurality of sub POIs at least partially represent denormalized data of a data instance of the data structure, and wherein the denormalized data is stored in a normalized data relationship among the data instance and at least another data instance;
generating an index based at least in part on the plurality of sub POIs; 
receiving a query;
generating a query plan for the query based at least in part on a normalized logical model and the annotation; 
modifying the query plan based at least in part on the annotation, wherein the modified query plan converts the generated query plan into a plan that utilizes the denormalized data; and
generating one or more search results based at least in part on the modified query plan. 

 2.	(Currently Amended) The method of claim 1, wherein the query is expressed over [[a]] the normalized logical model such that the query is not re-written. 

3.	(Currently Amended) The method of claim 1, further comprising:
determining a frequency at which another query has been issued; and
based at least in part on the frequency, recommending that another annotation be added to the schema. 
7.	(Cancelled) 

9.	(Currently Amended) An apparatus comprising:
a processor; and
a computer storage medium having computer executable instructions stored thereon which, when executed by the processor, cause the processor to: 
receive a plurality of sub per object indexes (“sub POIs”) based at least in part on an annotation, the annotation at least partially indicates how data denormalization is to be performed on a data instance of a schema, wherein the plurality of sub POIs include at least a target sub POI to store data of the data instance and a source sub POI to store data of a source data instance that the data instance depends on, wherein the data instance is linked to the source data instance through a normalized data relationship;
generate an index based at least in part on the plurality of sub POIs; 
receive a query;
generate a query plan for the query based at least in part on the annotation and a normalized logical model; 
modify the query plan based at least in part on the annotation, wherein the modified query plan converts the generated query plan into a plan that utilizes the denormalized data; and
perform a search based at least in part on the modified query plan. 
10.	(Currently Amended) The apparatus of claim 9, wherein the query is expressed over [[a]] the normalized logical model such that the query is not re-written when a denormalization model associated with the denormalized data changes. 

14.	(Cancelled) 
15.	(Currently Amended) The apparatus of claim 9, wherein the annotation indicates thatof the data instance that are to be indexed separately. 
16.	(Currently Amended) A system comprising:
one or more computing devices configured to:
receive an annotation that is included in a schema, the annotation indicates how one or elements of a data structure are to be indexed, the data structure being defined in the schema;
receive a plurality of sub POIs based at least in part on the annotation, the plurality of sub POIs at least partially represent denormalized data of a data instance stored in a normalized data relationship relating the data instance and at least another data instance;
generate an index based at least in part on the plurality of sub POIs; 
receive a query;
generate a query plan for the query based at least in part on a normalized logical model and the annotation; 
modify[[ing]] the query plan based at least in part on the annotation, wherein the modified query plan converts the generated query plan into a plan that utilizes the denormalized data; and
generate one or more search results based at least in part on the modified query plan. 
17.	(Currently Amended) The system of claim 16, wherein the plurality of sub POIs comprising at least a target sub POI to store data of the data instance and a source sub POI to store data of a source data instance that the data instance depends on, wherein the data instance is linked to the source data instance through the normalized data relationship. [[;]]
18.	(Currently Amended) The system of claim 17, wherein the one or more computing devices are configured to:
identify related sub POIs that are related to a second data instance; and 
process annotations associated with the related sub POI to obtain instantiation values from the second data instance. [[;]]
20.	(Currently Amended) The system of claim 16, wherein the one or more computing devices are further configured to:
receive an update to the data instance;
identify a sub POI[[s]] in POI storage that [[are]] is related to the data instance by determining that the sub POI is either a target sub POI or a source sub POI of the data instance; and
generate sub POI updates for the related sub POIs based on the update to the data instance. 

Allowable Subject Matter
 	Claims 1-6, 8-13 and 15-20 are allowed. Claims 7 and 14.  
 	The following is an Examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant's independent claims, “receiving a plurality of sub POIs associated with an annotation that is included in a schema, wherein the annotation specifies one or more elements of a data structure that are to be used as an index, the data structure being defined in the schema, and wherein the plurality of sub POIs at least partially represent denormalized data of a data instance of the data structure, and wherein the denormalized data is stored in a normalized data relationship among the data instance and at least another data instance; generating an index based at least in part on the plurality of sub POIs; receiving a query; generating a query plan for the query based at least in part on a normalized logical model and the annotation; modifying the query plan based at least in part on the annotation, wherein the modified query plan converts the generated query plan into a plan that utilizes the denormalized data; and generating one or more search results based at least in part on the modified query plan”. 
 	Regarding claim 9, the prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant's independent claims, “receive a plurality of sub per object indexes (“sub POIs”) based at least in part on an annotation, the annotation at least partially indicates how data denormalization is to be performed on a data instance of a schema, wherein the plurality of sub POIs include at least a target sub POI to store data of the data instance and a source sub POI to store data of a source data instance that the data instance depends on, wherein the data instance is linked to the source data instance through a normalized data relationship;
generate an index based at least in part on the plurality of sub POIs; receive a query;
generate a query plan for the query based at least in part on the annotation and a normalized logical model; modify the query plan based at least in part on the annotation, wherein the modified query plan converts the generated query plan into a plan that utilizes the denormalized data; and perform a search based at least in part on the modified query plan. 
 	Regarding claim 16, the prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant's independent claims, “receive an annotation that is included in a schema, the annotation indicates how one or elements of a data structure are to be indexed, the data structure being defined in the schema; receive a plurality of sub POIs based at least in part on the annotation, the plurality of sub POIs at least partially represent denormalized data of a data instance stored in a normalized data relationship relating the data instance and at least another data instance; generate an index based at least in part on the plurality of sub POIs; 
receive a query; generate a query plan for the query based at least in part on a normalized logical model and the annotation; modify the query plan based at least in part on the annotation, wherein the modified query plan converts the generated query plan into a plan that utilizes the denormalized data; and generate one or more search results based at least in part on the modified query plan”.

 	The dependent claims, being definite, further limiting, and fully enabled by the
specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163